Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1, 3 and 11, prior art of record does not teach the following limitations in combination with the entirety of the claims:
a flurogenic probe applied to a surface of a multilayer component, wherein the flurogenic probe shows an increase in fluorescence in the presence of a specific material…
…a sensor configured to detect a response to the radiation exposure of the fluorenic probe; and
a processor configured to determine a porosity of the multilayer component based on the response of the flurogenic probe to the specific material and the radiation. 

Claims 2, 4-10 and 12-20 are also allowed for further limiting allowed claims 1, 3 and 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         

/SON T LE/               Primary Examiner, Art Unit 2863